DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group II (claims 15-21) in the reply filed on 6/17/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 1-13 and 22-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/17/2021.
	Claims 15-21 are under consideration on the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Regarding claim 16, the phrase "in particular" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). In this instance, “in particular” raises similar issues of indefiniteness as either “for example”, “or the like”, and/or “such as”. Correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 15 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Athanasiou et al. (WO 2014/065863; provided in the IDS dated 10/17/2019).
This rejection addresses the embodiment of lysyl oxidase as an enzyme capable of reducing oxygen and thus controlling an oxygen gradient, collagen as a species of matrix, and primary chondrocytes for the cells of claims 15 and 19. This rejection addresses the embodiment of testing/evaluating the effect of culture medium on the physiological conditions of the cells for claim 19.
Athanasiou teaches a method of culturing primary chondrocytes in vitro with culture medium and lysyl oxidase and wherein the cultured chondrocytes generate .

Claims 15-17 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Weltin et al. (Lab on a Chip (2014), 14, 138-146; Reference U).
This rejection addresses the embodiment of glucose oxidase as an enzyme capable of reducing oxygen and thus controlling an oxygen gradient, poly(2-hydroxylethyl methacrylate) (pHEMA) as a species of matrix, and T98G brain cancer cell line for the cells of claims 15, 17, and 19. In view of the indefiniteness rejection above and in the interest of compact prosecution, this rejection addresses the embodiment of electrochemical oxygen measurement with platinum electodes for claim 16. This rejection addresses the embodiment of testing/evaluating the effect of culture medium on the physiological conditions of the cells for claim 19.
Weltin teaches a method of culturing T98G brain cancer cells in vitro in a microfluidic device with culture medium and glucose oxidase embedded within a pHEMA hydrogel matrix (subheadings 2.3 and 2.4), anticipating claims 15, 17, and 19. Weltin teaches utilizing platinum electrodes as oxygen sensors by applying a chronoamperometric protocol (subheading 2.3), anticipating claim 16.

Claims 15, 18, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yu et al. (N.Y. Acad. Sci. (2009), 1171, 359-364; Reference V).
This rejection addresses the embodiment of glucose oxidase as an enzyme capable of reducing oxygen and thus controlling an oxygen gradient, silica as a species 
Yu teaches a method of culturing AGS gastric epithelial cells in vitro with culture medium and silica-immoblized glucose oxidase (the 1st five paragraphs of the Methods on p360), anticipating claims 15, 18, and 19. 

Claims 15, 17, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cheng et al. (Colloids and Surfaces B: Interfaces (2015), 130, 164-172; Reference W).
This rejection addresses the embodiment of glucose oxidase as an enzyme capable of reducing oxygen and thus controlling an oxygen gradient, alginate-chitosan microspheres as a species of matrix, and multidrug resistant breast cancer cells for the cells of claims 15, 17, and 19. This rejection addresses the embodiment of testing/evaluating the effect of culture medium on the physiological conditions of the cells for claim 19.
Cheng teaches a method of culturing multidrug resistant breast cancer cells in vitro with culture medium and glucose oxidase embedded with alginate-chitosan microspheres (subheadings 2.1, 2.2, and 2.7; Fig. 1), anticipating claims 15, 17, 19, and 20. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 15-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Weltin et al. (Lab on a Chip (2014), 14, 138-146; Reference U) in view of Liu et al. (PNAS (2000), 97(18), 9855-9860; Reference X).
The teachings of Welkin are relied upon as set forth above in rejecting claims 15-17 and 19 as anticipated under 35 U.S.C. § 102(a)(1).
Regarding claim 16, Weltin does not teach measuring oxygen with a scanning electrochemical microscope.
Liu teaches methods of measuring cellular oxygen levels in single breast cancer cells by scanning electrochemical microscopy (Abstract; detailed methods at p9856, subheadings “Cell Culture” and “Instrumentation and Procedures”; Fig. 2), reading on claim 16. Liu teaches that that non-transformed breast cells, highly motile breast cells, and metastatic breast cells have significantly different measurable redox activities which would likely be advantageous to detect cancerous cells in large fields of cells and tumor specimens (paragraph starting “This study has shown that …” on p9859; Table 1), reading on claim 16. 
	It would have been obvious before the invention was filed to substitute the oxygen detection methods of Welkin with the scanning electrochemical microscopic methods of Liu. A person of ordinary skill in the art would have had a reasonable expectation of success in doing so because both Welkin and Liu are directed towards methods of culturing cells and measuring oxygen levels. The skilled artisan would have been motivated to do so because the methods of Liu would be predictably advantageous to measure the oxygen levels and oxygen consumption rate of individual cells and would likely be advantageous to detect cancerous cells in large fields of cells 
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the invention was filed.

Claims 15, 17, and 19-21 are rejected under 35 U.S.C. 103 as being anticipated by Cheng et al. (Colloids and Surfaces B: Interfaces (2015), 130, 164-172; Reference W) in view of Mok et al. (Expert Opin Drug Deliv. (2013), 10(1), 73-87; Reference X2).
The teachings of Cheng are relied upon as set forth above in rejecting claims 15, 17, 19, and 20 as anticipated under 35 U.S.C. § 102(a)(1).
Regarding claim 21, Cheng does not teach magnetic microspheres.
Mok is a review in the field of superparamagnetic iron oxide particles (Abstract). Mok teaches that superparamagnetic iron oxide particles can be formulated as microspheres and/or hydrogels (Abstract), and would be advantageous for the delivery of specific agents to cells such as the labeling of said cells (Table 1; paragraph spanning both columns on p82) as magnets may be placed in close proximity to target cells in culture (paragraph spanning both columns on p83), reading on claim 21. Mok teaches that superparamagnetic iron oxide microparticles embedded within hydrogels would be advantageous to deliver agents to the surfaces of cells by adjusting hydrogel swelling or shrinkage triggered by an external magnetic field. 
It would have been obvious before the invention was filed to substitute the magnetic microspheres of Mok envisioned in a hydrogel for the alginate/chitosan microspheres of Cheng. A person of ordinary skill in the art would have had a 
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the invention was filed.

Conclusion
No claims are allowed. No claims are free of the art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN C BARRON whose telephone number is (571)270-5111.  The examiner can normally be reached on 7:00am-4:30pm EDT/EST (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 571-272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Sean C. Barron/Primary Examiner, Art Unit 1653